Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection based upon Applicant’s amendments to the claims.  For new claims 8 and 9, a new of rejection has been added.  A new grounds of rejection has been added also for claim 1 because claims 8 and 9 depend on claim 1.
Applicant argues that "a heat-sink type component configured to ... contactlessly face the casing" (Applicant’s remarks of 3/30/21, p. 5).  First, does this limitation mean that the entire heat-sink type component has to contactlessly face the casing because the heat-sink type component is surrounded entirely by the casing, since both the heat-sink type component and the casing are three-dimensional objects, or just a portion of the heat-sink type component has to contactlessly face the casing so that there is a distance between the heat-sink type component and the case?  Applicant’s illustrations of their invention in figs. 1-8 depict the heat-sink type component floating without any 
Next, Applicant argues “Fig. 2 of Diep does depict these side ends, which directly contact and therefore contactly face the casing (12) at support structures (16)” (Applicant’s remarks of 3/30/21, p. 6).  Diep (US 8,760,868) at column 4, lines 8-13 discloses that
Air gaps such as air gap 20 may be created by supporting heat sink structures 18 with support structures such as support structures 16. Support structures 16 may be formed from part of heat sink structures 18, from housing structures such as part of housing 12, from internal frame structures, from combinations of these structures, or from other suitable structures.

Applicant discloses at para. [0020], lines 7-9 of their specification that “[t]he internal space 3 of the casing 4 is divided into a plurality of parts by a threshold, a structure, and the like.”  Therefore Diep discloses just as the Applicant does of an embodiment that “a heat-sink type component . . . contactlessly face the casing” because the support structure 16 is internal frame structures, or other suitable structures; and that the heat-sink type component is in a contactless relationship with the casing.  This teaching of Diep is opposite to what the Applicant contends Diep discloses.
Applicant argues “Claim 7 recites features similar to, but is not coextensive with claim 1” (Applicant’s remarks of 3/30/21, p. 6).  Claim 7 has no limitation requiring “a heat-sink type component . . . contactlessly face the casing” as claim 1 has.  Therefore the heat-sink type component can contactlessly face the casing as illustrated in fig. 2 of Diep.
Claim Interpretation
The term “contactlessly” is interpreted by the Examiner to mean without direct contact.  However the Applicant has used the term “contact” as providing for either direct or indirect contact (para. [0020], ll. 4-7 of the specification) despite “contactlessly” being understood as being the opposite of “contact.”	
Specification
The disclosure is objected to because of the following informalities: para. [0012], line 5 (as amended), “,,” should be “,”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diep (US 8,760,868).
With respect to Claim 1, Diep teaches a heat radiation structure (fig. 5) comprising: a casing (12 including 12A,12B) configured to accommodate a heating 
With respect to Claims 2-5, Diep further teaches in the heat-sink type component, a first projecting portion (40) extending toward the casing, and having a tip portion (fig. 5, bottom of 40) contactlessly facing the casing is formed on a surface (fig. 5, lower surface of 18) contacting the region (fig. 5, away from 24 between 40 and 42) of the internal space in which temperature does not rise relatively easily (claim 2), in the heat-sink type component, a first depressed portion (44) is formed on a surface (fig. 5, lower surface of 18) contacting the region (fig. 5, directly below 24) of the internal space in which temperature rises relatively easily (claim 3), in the casing, a second projecting portion (42) extending toward the heat-sink type component, and having a tip portion (fig. 5, top of 42) contactlessly facing the heat-sink type component is formed on a surface (fig. 5, top of 12B) contacting the region (fig. 5, away from 24) of the internal space in which temperature does not rise relatively easily (claim 4) and in the casing, a 
With respect to Claim 7, Diep teaches a manufacturing method of a heat radiation structure (fig. 5) comprising: a casing (12 including 12A,12B) configured to accommodate a heating element (24); a heat-sink type component (18) configured to indirectly (thru 22) absorb heat from the heating element, and conduct the heat to the casing via air (20) existing in an internal space (fig. 5, inside of 12) of the casing; and forming (18 with 40/44 or 12B with 38/42) at least either the heat-sink type component or the casing in such a way that, when the heat is generated from the heating element, a distance (see fig. 5, distance between 18 and 12B) between the heat-sink type component and the casing becomes nearer (see fig. 5) in a region (fig. 5, away from 24) of the internal space in which temperature does not rise relatively easily than in a region  (fig. 5, directly below 24) of the internal space in which temperature rises relatively easily.
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter (US 9,220,185).
With respect to Claim 1, Ritter teaches a heat radiation structure (fig. 5, 1) comprising: a casing (28) configured to accommodate a heating element (17); and a heat-sink type component (10a) configured to indirectly (thru 27) absorb heat from the heating element, contactlessly (see fig. 5) face the casing, and conduct the heat to the casing via air (fig. 5, between 10a and 28) existing in an internal space (fig. 5, inside of 28) of the casing, wherein the heat-sink type component is configured in such a way 
With respect to Claim 8, Ritter further teaches the distance between the heat-sink type component and the casing gradually increases (see fig. 5 and col. 5, l. 49, obtuse angle) along one side (fig. 5, along top side of 10a) of the heat-sink type component.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Diep (US 8,760,868) and Hoffman (US 2009/0145581).
Diep discloses the claimed invention including wherein a part of the heat-sink type component contacting the region (fig. 5, away from 24 between 40 and 42) of the internal space in which temperature does not rise relatively easily is formed by a material (col. 5, l. 63) that can control heat flow (col. 5, l. 66).  Diep fails to disclose a part of the heat-sink type component contacting a region of the internal space in which temperature does not rise relatively easily is formed by a material having a higher heat 
Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Diep (US 8,760,868) and Howard (US 9,414,530).
Diep discloses the claimed invention including wherein a part of the heat-sink type component contacting the region (fig. 5, away from 24 between 40 and 42) of the internal space in which temperature does not rise relatively easily is formed by a material (col. 5, l. 63) that can control heat flow (col. 5, l. 66).  Diep fails to disclose a part of the heat-sink type component contacting the region of the internal space in which temperature does not rise relatively easily is formed by a material having a higher heat conductivity than a part contacting the region of the internal space in which temperature rises relatively easily.  Howard teaches a part (110) of the heat-sink type component (102,110 and col. 7, ll. 40-41, col. 8, ll. 2-4, col. 10, ll. 56-57) contacting the region (fig. 1, near 106) in which temperature does not rise relatively easily is formed by a material having a higher heat conductivity (col. 8, ll. 51-53 [per col. 11, l. 31, thermal resistivity is the reciprocal of thermal conductivity] and col. 11, ll. 6-9) than a part contacting the region (fig. 1, near 104) in which temperature rises relatively easily.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Diep with the heat-sink type component of Howard 
Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Diep (US 8,760,868).
Diep discloses the claimed invention except for the distance between the heat-sink type component and the casing is adjusted according to a degree of temperature in each of a plurality of directions in which the heat-sink type component faces the casing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the distance of the air gap between the heat-sink type component and the casing so that overheating is prevented (col. 4, ll. 19-20) on the outside of the casing by varying the gap distance to either accelerate or retard the flow of heat from the heat-sink type component to the casing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ritter (US 9,220,185).
Ritter discloses the claimed invention except for the distance between the heat-sink type component and the casing is adjusted according to a degree of temperature in each of a plurality of directions in which the heat-sink type component faces the casing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the distance of the air gap between the heat-sink type component and the casing so that the temperature on the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,902,588 and 9,578,783 disclose a distance between heat-sink component and a casing gradually increases.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  4/5/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835